 HUSSMANN REFRIGERATOR COMPANY621tives, temporary construction-site laborers and truckdrrvers, officeclerical employees, professional employees, guards, the president, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication ]Hussmann Refrigerator CompanyandSeafarers InternationalUnion of North America,Atlantic and Gulf District, AFL-CIO, Marine Allied Workers Division,Petitioner.Case No-4-RC-3955Decen ber 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Howard S Simonoff, hearingofficerThe hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 1Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers andJenkins]Upon the entire record in this case, the Board finds1The Employer is engagedin commercewithin the meaning of theAct2 The labororganizationsinvolved claim to represent certainemployees of the Employer 23A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection9(c) (1) and Section 2(6) and (7) of the Act4 The Petitionerseeks a unitof production and maintenance em-ployees, including inspectors, expediters, and factory clerks at theEmployer's plant in Delaware Township, New JerseyThe SheetMetal Workers agrees with the Petitioner that inspectors, expediters,,and factory clerks should be included in the unitThe IAM's positionis not clearAt the time of the hearing, there were no employees inthese three job categoriesFor thisreason, the Steelworkers and theEmployer urged the Board notto makea unit determination withrespect to inspectors, expediters, and factory clerksHowever, theSteelworkers indicated that if the Board should order an election and3 The hearing officer referredto theBoard the E'mployer's motion to dismissthe petitiomon the ground that it wasprematurelyfiledFor thereasons stated hereinafter the-motion is denied2 District $ 1, International Association of Machinists,SheetMetal WorkersInterna-tional Association,and UnitedSteelworkersof America, API,-CIO,hereinafter referred,to asIAM, Sheet Metal Workeis, and Steelworkers,respectively,were permitted to inter-vene on the basis of separate showings of interest125 NLRB No 73 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese classifications were filled at that time,itwould ask for theirinclusion in the unit.It now appears that there is at least one employee in each of theseclassifications.'It is established Board policy to determine the unitplacement of employees who are at the time of the decision employedby the Employer.'Accordingly,we shall do so here.The Employer would exclude the inspectors,expediters,and factoryclerks for two additional reasons.First, it asserts that at this and itsother plants,these employees are in a different department and underdifferent supervision than the production and maintenance employees.However, the record disclosesthatall of these employees work on thefactory floor in tasks closely related to those of the production andmaintenanceemployees.Thus, the expediter observes and alters theflow of production and carries out the schedules established by theproduction control department;the inspector examines the quality ofthe product to see that it meets company standards;and the factoryclerks maintain production records and record the actual fabricatingoperations.It is Employer's policy to transfer production and main-tenance employees to the positions of expediter,inspector,and factoryclerk whenvacancies occur.All these employees have similar workinghours andconditions of employment.Underall the circumstances, itis clear that there is a substantial community of interest betweenexpediters,inspectors,factory clerks,and production and maintenanceemployees.Indeed theBoard wouldnormally include all three classi-fications of employees in a production and maintenanceunit .5Whilethe Employer's administrative organization is always considered a sig-nificant factor in Board unit determinations,it is not by any means aconclusive one.Here, it is effectively counterbalancedby the presenceof the other factors referred to above.Accordingly,we find theEmployer's first contention lacking in merit.The Employer's second reason why these employees should be ex-cluded from the unit is that the inspectors and expediters are man-agerial or supervisory employees and that the factory clerks areconfidential employees.The record shows that the inspectors'respon-sibilityfor the quality of the product is limited merely to reportingerrorsmade by individual employees to the chief inspector.Theexpediters'functions are to determine what orders and quantities ofsupplies are required to keep production flowing.They donot partici-pate in establishing the production schedules.The Board has heldthat managerial employees are those who formulate,determine, and8The Board has been administratively advised that the Employer has in his employ :one inspector,one expediter,and one factory clerk.Ryan Aeronautical Co., TorranceDivision,120 NLRB 1291.B Inspectors,Ryan Aeronautical Co., Electronics Division,121 NLRB 1502 expeditersand factory clerks,Waldorf Instrument Company, Division of F. C. HuyckSons,122NLRB 803. HUSSMANN REFRIGERATOR COMPANY623effectuate the Employer's policies.'The record does not support aconclusion that either the inspectors or the expediters perform suchfunctions.Hence, we cannot find that they are clothed with the statusof managerial employees.The record does not indicate that the in-,spectors and expediters can discipline, reprimand, or fire or possessany other indicia of supervisory authority.Therefore, we find thatthey are not supervisors within the meaning of the Act.The Employer contends that the factory clerks are confidentialemployees because letters of reprimand may pass through their hands,or are located in files to which they have access.The Board has con-sistently held that employees classified as confidential must "assist and:act in a confidential capacity to persons who formulate, determine, andeffectuate management policies in the field of labor relations." 7Per-forming such ministerial tasks as physically handling letters ofreprimand or having access to files containing such letters does notestablish the factory clerks as confidential employees.'In view of the foregoing, we find the Employer's second contentionwithout merit.Accordingly we shall include the inspectors, expe-diters, and factory clerks in the unit.5.The Employer and Sheet Metal Workers contend that thepetition should be dismissed because of expanding operations.Peti-tioner and IAM oppose the motion to dismiss. The Steelworkerstakes no position.The record shows that at the time of the hearingon August 12, 1959, there were 30 production and maintenance em-ployees and 12 of about 23 prospective job categories were filled.Theschedule,with the inclusion of the disputed categories, was : onSeptember 15, 1959, about 19 of about 23 eventual classifications wereto be filled ; on October 1, 1959 there were to be 48 employees and only2 unoccupied job categories; 9 on November 1, 1959, there were to be70 employees and all job categories were to be filled; and on January1960, there were to be 85 employees.The evidence indicates that theemployment figures after January 1960 would be a mere guess.Onthe basis of the record, we find that the working force of productionand maintenance employees when the election herein directed takesplace will constitute a substantial and representative segment of em-ployees in the unit within the next 6-month period.We therefore seeno reason for departing from our usual policy of directing animmediate election.109 Swift & Company, d/b/a New England Processing Unit,124 NLRB 899.71The B. F. Goodrich Company,115 NLRB 722.Swift & Company,footnote 6.e These are metal finisher (A) and spray painter(A).Both positions will be filled bypromoting men who will be working in the(B) categories of both jobs.ioKermac Nuclear Fuels Corp.,122 NLRB 1512;Ryan Aeronautical Co., Torrance Divi-sion, supra,footnote 4.There may be as many as 70 employees in all job classifications atthe time the election herein is conducted.We are'administratively satisfied, however, thatin this event the Petitioner would still have an adequate showing of interest. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find accordingly that the following employees constitute anappropriate unit for purposes of collective bargaining, within themeaning of Section 9(b) of the Act: 11All production and maintenance employees at the Employer'sDelaware Township, New Jersey, plant, including inspectors, expe-diters, and factory clerks, excluding all other employees, includingoffice clerical employees, supervisors, and guards as defined in the Act.[Text of Direction of Election omitted from publication.]u The Boardhas been administratively advised thatthe Employernow has oneIndivid-ual in itsemploy whois classified as a generalinspector.The Employercontends that heisa supervisor.The Boardisunable to conclude from this record whetheror not thegeneral inspector is a supervisor.Since we cannotat this timedeterminehis unitplacement, we will permit him to vote subject to challenge.Continental Aviation and Engineering Corporation,Toledo Divi-sionandNational Industrial Workers Union,National Inde-pendent Union Council.Case No. 8-CA-1842. December 7,1959DECISION AND ORDEROn August 5, 1959, Trial Examiner Phil Saunders issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices as al-leged in the complaint and recommending that the complaint be dis-missed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dation of the Trial Examiner, with the modification set forth below.We agree with the Trial Examiner that the record does not estab-lish the required preponderance of credible evidence that the Re-spondent promulgated and enforced a rule prohibiting solicitation bythe Union on nonworking time, in violation of Section 8(a) (1) of theAct. In so doing, we do not agree with the Trial Examiner that incertain material respects the testimony of the employees vis-a-vis theforemen is not in conflict.However, the Trial Examiner credited thetestimony of the foremen who testified that the employees were pro-d25 NLRB No. 75.